 
EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of March 16, 2007, by
and among Cleveland BioLabs, Inc., a Delaware corporation, with headquarters
located at 11000 Cedar Ave., Suite 290, Cleveland, Ohio 44106 (the "Company"),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series B Convertible Preferred Stock, the terms of which
are set forth in the certificate of designation for such series of preferred
stock (the "Certificate of Designations") in the form attached hereto as Exhibit
A (together with any share of convertible preferred stock issued in replacement
thereof in accordance with the terms thereof, the "Preferred Shares"), which
Preferred Shares shall be convertible into the Company's common stock, par value
$0.005 per share (the "Common Stock"), in accordance with the terms of the
Certificate of Designations.
 
C. Each Buyer (other than the Agent (as defined below) and the Non-Convertible
Buyers (as defined below)) (collectively, as identified on the Schedule of
Buyers, the "Convertible Buyers") wishes to purchase, and the Company wishes to
sell, upon the terms and conditions stated in this Agreement, (i) that aggregate
number of Preferred Shares (the "Investor Convertible Preferred Shares") set
forth opposite such Buyer's name in column (3) on the Schedule of Buyers (which
aggregate number for all Buyers shall be 2,376,000) (the shares of Common Stock
issuable upon conversion thereof, collectively, the "Investor Convertible
Conversion Shares") and (ii) Series B Warrants in substantially the form
attached hereto as Exhibit B-1 (the "Investor Convertible Warrants") to acquire
up to that number of shares of Common Stock (the shares of Common Stock issuable
upon exercise thereof, collectively, the "Investor Convertible Warrant Shares")
as set forth opposite such Buyer's name in column (4) on the Schedule of Buyers,
with each two (2) Investor Convertible Preferred Shares and Investor Convertible
Warrant with respect to the right to acquire one (1) Investor Convertible
Warrant Share (each, a "Convertible Unit") constituting an "investment unit" for
purposes of Section 1273(c)(2) of the Internal Revenue Code, as amended (the
"Code"), as described below.
 

--------------------------------------------------------------------------------


 
D. Each Buyer (other than the Agent (as defined below) and the Convertible
Buyers) (collectively, as identified on the Schedule of Buyers, the
"Non-Convertible Buyers") wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, the following
securities, which are not convertible or exercisable into Common Stock until the
Stockholder Approval Date (as defined below), (i) that aggregate number of
Preferred Shares (the "Investor Non-Convertible Preferred Shares", and together
with the Investor Convertible Preferred Shares, the "Investor Preferred Shares")
set forth opposite such Buyer's name in column (5) on the Schedule of Buyers
(which aggregate number for all Buyers shall be 1,912,712) (the shares of Common
Stock issuable upon conversion thereof, collectively, the "Investor
Non-Convertible Conversion Shares", and together with the Investor Convertible
Conversion Shares, the "Investor Conversion Shares") and (ii) Series B Warrants
in substantially the form attached hereto as Exhibit B-1 (the "Investor
Non-Convertible Warrants", and together with the Investor Convertible Warrants,
the "Investor Warrants") to acquire up to that number of shares of Common Stock
(the shares of Common Stock issuable upon exercise thereof, collectively, the
"Investor Non-Convertible Warrant Shares", and together with the Investor
Convertible Warrant Shares, the "Investor Warrant Shares") as set forth opposite
such Buyer's name in column (6) on the Schedule of Buyers, with each two (2)
Investor Non-Convertible Preferred Shares and Investor Non-Convertible Warrant
with respect to the right to acquire one (1) Investor Non-Convertible Warrant
Share (each, a "Non-Convertible Unit", and together with the Convertible Units,
each a "Unit") constituting an "investment unit" for purposes of Section
1273(c)(2) of the Code, as described below.
 
E. Sunrise Securities Corp. ("Sunrise"), which is a Buyer hereunder, has agreed
to act as placement agent in connection with the transactions contemplated by
this Agreement and, subject to the closing of the transaction contemplated
hereby, the Company agreed to issue to Sunrise and/or its designees and certain
other placement agents set forth on the Schedule of Buyers (collectively, the
"Agents") the following securities, which are not convertible or exercisable
into Common Stock until the Stockholder Approval Date, (i) that aggregate number
of Preferred Shares (the "Agent Preferred Shares", and together with the
Investor Non-Convertible Preferred Shares, the "Non-Convertible Preferred
Shares") set forth opposite such Agent's name in column (5) on the Schedule of
Buyers (the shares of Common Stock issuable upon conversion thereof,
collectively, the "Agent Conversion Shares", and together with the Investor
Conversion Shares, the "Conversion Shares"), (ii) Series B Warrants in
substantially the form attached hereto as Exhibit B-1 (the "Agent Warrants") to
acquire up to that number of shares of Common Stock (the shares of Common Stock
issuable upon exercise thereof, collectively, the "Agent Warrant Shares") as set
forth opposite such Agent's name in column (6) on the Schedule of Buyers and
(iii) Series C Warrants in substantially the form attached hereto as Exhibit B-2
(the "Retainer Warrants", and together with the Agent Warrants and the Investor
Non-Convertible Warrants, the "Non-Convertible Warrants" and together with the
Investor Convertible Warrants, the "Warrants") to acquire up to that number of
shares of Common Stock (the shares of Common Stock issuable upon exercise
thereof, collectively, the "Retainer Warrant Shares", and together with the
Agent Warrant Shares and the Investor Warrant Shares, the "Warrant Shares") as
set forth opposite such Agent's name in column (7) on the Schedule of Buyers.
For the avoidance of doubt, the amount of securities set forth opposite each
Agent's name in the Schedule of Buyers (to the extent such Agent has elected to
have each of the foregoing commissions paid in such securities) represents (a) a
commission to be paid to each such Agent (and/or its designees) in such number
of units (comprised of two (2) Agent Preferred Shares and one (1) Agent Warrant
exercisable into one (1) Agent Warrant Share) equal to the quotient of (i) 8% of
the aggregate Purchase Price of the Units placed by such Agent, divided by (ii)
$12.88 and (b) an additional commission to be paid to each such Agent (and/or
its designees) as (x) in the case of Sunrise, Retainer Warrants and (y) in the
case of any Agent other than Sunrise, additional Agent Warrants, in each case,
exercisable into such number of Warrant Shares equal to the quotient of (i) 8%
of the aggregate Purchase Price of the Units placed by such Agent, divided by
(ii) $7.00.
 
-2-

--------------------------------------------------------------------------------


 
F. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
G. The Preferred Shares, the Conversion Shares, the Warrants, the Warrant Shares
and the Units are collectively referred to herein as the "Securities".
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.     PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.
 
(a) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer (other than the Agents), and each Buyer (other than the
Agents) severally, but not jointly, agrees to purchase from the Company on the
Closing Date (as defined below), (x) if such Buyer is a Convertible Buyer, the
number of Investor Convertible Preferred Shares as is set forth opposite such
Buyer's name in column (3) on the Schedule of Buyers, along with Investor
Convertible Warrants to acquire that number of Investor Convertible Warrant
Shares as is set forth opposite such Buyer's name in column (4) on the Schedule
of Buyers, or (y) if such Buyer is a Non-Convertible Buyer, the number of
Investor Non-Convertible Preferred Shares as is set forth opposite such Buyer's
name in column (5) on the Schedule of Buyers, along with Investor
Non-Convertible Warrants to acquire that number of Investor Non-Convertible
Warrant Shares as is set forth opposite such Buyer's name in column (6) on the
Schedule of Buyers. Concurrently with the issuance of the Investor Preferred
Shares and the Investor Warrants, the Company shall issue to each Agents (and/or
its designees), and such Agent (and/or its designees) agrees to accept from the
Company on the Closing Date (as defined below), collectively, the number of
Agent Preferred Shares as is set forth opposite such Agent's name in column (5)
on the Schedule of Buyers, along with Agent Warrants to acquire that number of
Agent Warrant Shares as is set forth opposite such Agent's name in column (6) on
the Schedule of Buyers and the Retainer Warrants to acquire that number of
Retainer Warrant Shares as is set forth opposite such Agent's name in column (7)
on the Schedule of Buyers.
 
(b) Closing. The closing (the "Closing") of the acquisition of the Preferred
Shares and the Warrants by the Buyers shall occur at the offices of Schulte Roth
& Zabel LLP, 919 Third Avenue, New York, New York 10022. The date and time of
the Closing (the "Closing Date") shall be 10:00 a.m., New York City time, on the
date hereof after the notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6 and 7 below (or such other date and time
as is mutually agreed to by the Company and each Buyer).
 
-3-

--------------------------------------------------------------------------------


 
(c) Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer (the "Purchase Price") shall be the
amount set forth opposite such Buyer's name in column (8) on the Schedule of
Buyers. Each Buyer (other than the Agents) shall pay $14.00 for each Unit to be
purchased by such Buyer at the Closing. The Buyers and the Company agree that
each Unit constitutes an "investment unit" for purposes of Section 1273(c)(2) of
the Code. The Buyers (other than the Agents) and the Company mutually agree that
the allocation of the issue price of each such Unit between the Preferred Shares
and the Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be the Purchase Price in full allocated to
the Preferred Shares and no portion of the Purchase Price allocated to the
Warrants, and neither the Buyers (other than the Agents) nor the Company shall
take any position inconsistent with such allocation in any tax return or in any
judicial or administrative proceeding in respect of taxes. The Units shall not
constitute securities separate from the Preferred Shares and Warrants and shall
not be represented by certificates or other instruments. The Agent Preferred
Shares, Agent Warrants and Agent Retainer Shares shall be issued to each Agent
(or its designees) in exchange for placement agent services rendered in
connection with the transactions contemplated hereby and without any additional
cash consideration to be paid to the Company.
 
(d) Form of Payment. On the Closing Date, (A) each Buyer (other than the Agents)
shall pay its portion of the Purchase Price to the Company for the Preferred
Shares and the Warrants to be issued and sold to such Buyer at the Closing, by
wire transfer of immediately available funds in accordance with the Company's
written wire instructions and (B) the Company shall deliver to (x) each
Convertible Buyer, the Investor Convertible Preferred Shares (in such
denominations as is set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers), along with the Investor Convertible Warrants (exercisable
for the number of shares of Common Stock as is set forth opposite such Buyer's
name in column (4) on the Schedule of Buyers), (y) each Non-Convertible Buyer,
the Investor Non-Convertible Preferred Shares (in such denominations as is set
forth opposite such Buyer's name in column (5) on the Schedule of Buyers), along
with the Investor Non-Convertible Warrants (exercisable for the number of shares
of Common Stock as is set forth opposite such Buyer's name in column (6) on the
Schedule of Buyers), and (z) each Agent, the Agent Preferred Shares (in such
denominations as is set forth opposite such Agent's name in column (5) on the
Schedule of Buyers), along with the Agent Warrants (exercisable for the number
of shares of Common Stock as is set forth opposite such Agent's name in column
(6) on the Schedule of Buyers) and the Retainer Warrants (exercisable for the
number of shares of Common Stock as is set forth opposite such Agent's name in
column (7) on the Schedule of Buyers), each duly executed on behalf of the
Company and registered in the name of such Buyer or its designees.
 
2.    BUYER'S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants with respect to only itself that:
 
(a) Organization; Authority; Legal Capacity.
 
(i) If such Buyer is a legal entity, such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
-4-

--------------------------------------------------------------------------------


 
(ii) If such Buyer is a natural person, such Buyer has the legal capacity and
right to execute, deliver, enter into, consummate and perform the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.
 
(b) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares, and (iii) upon exercise of the Warrants will
acquire the Warrant Shares, in each case, for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the foregoing representations, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to resell or distribute any of the
Securities.
 
(c) Accredited Investor Status. Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D (or to the extent such Buyer is a
resident of Canada, of that term as defined under applicable Canadian securities
laws), and shall be an "accredited" investor at the time of any conversion by
such Buyer of any of the Preferred Shares or exercise by such Buyer of any of
the Warrants. Such Buyer has such knowledge and experience in financial and
business matters that such Buyer is capable of evaluating the merits and risks
of its investment in the Securities.
 
(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
-5-

--------------------------------------------------------------------------------


 
(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement or in the Retainer Warrants: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred are being
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
"Rule 144") or any other exemption from such registration or may be sold,
assigned or transferred pursuant to Rule 144(k), or (C) such Buyer provides the
Company with reasonable assurance that such Securities either are being (or have
been) sold, assigned or transferred pursuant to Rule 144 or can be sold,
assigned or transferred pursuant to Rule 144(k); (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined in
Section 3(s)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Section 2(g).
 
(h) Legends.
 
(i) Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the applicable Conversion Shares and the Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement, the stock certificates representing the Conversion Shares and the
Warrant Shares, except as set forth below, shall bear any legend as required by
the "blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
-6-

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities is being made under the
applicable requirements of Rule 144 of the 1933 Act, or (iii) such holder
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144(k). Such Buyer acknowledges,
covenants and agrees to sell the Securities represented by a certificate(s) from
which the legend has been removed only (x) pursuant to a registration statement
effective under the 1933 Act and in accordance with the plan of distribution
contained therein, (y) pursuant to a transaction exemption from registration
under the 1933 Act and any applicable state securities laws, in which such
Buyer's rights under the Registration Rights Agreement with respect to such
Securities are assigned to the Transferee in accordance with the terms of the
Registration Rights Agreement, or (z) in a transaction pursuant to Rule 144
(including Rule 144(k)).
 
(ii) Such Non-Convertible Buyer and Agent understands that until the Stockholder
Approval Date, the certificates or other instruments representing the
Non-Convertible Preferred Shares and Non-Convertible Warrants shall bear the
following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE [CONVERTED][EXERCISED]
UNTIL THE STOCKHOLDER APPROVAL DATE (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT, DATED MARCH 16, 2007, BY AND AMONG THE COMPANY AND THE BUYERS PARTY
THERETO).
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of such Securities upon request at
any time following the Stockholder Approval Date.
 
(i) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
-7-

--------------------------------------------------------------------------------


 
(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the transactions contemplated hereby or in the other
Transaction Documents or the authority or ability of such Buyer to perform its
obligations under the Transaction Documents.
 
(k) Residency. Such Buyer is a resident of that jurisdiction set forth opposite
such Buyer's name in column (2) on the Schedule of Buyers.
 
(l) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any purchase or sale of Common Stock (including, without
limitation, any Short Sales (as defined below) involving the Company's
securities) since the date that such Buyer first became aware of the
transactions contemplated hereby. For purposes of this Section, "Short Sales"
include, without limitation, all "short sales" as defined in Rule 200 of
Regulation SHO adopted under the 1934 Act (as defined in Section 3(f) below) and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. Such Buyer
covenants that neither it, nor any person acting on its behalf or pursuant to
any understanding with it, will engage in any transactions in the securities of
the Company (including Short Sales) prior to the filing of the 8-K Filing (as
defined below).
 
3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification. Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest, other than a publicly traded entity of which the Company
directly or indirectly owns less than 5% of the outstanding equity) are entities
duly organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole, or on the
transactions contemplated hereby or in the other Transaction Documents, or on
the authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined below). The Company has no Subsidiaries.
 
-8-

--------------------------------------------------------------------------------


 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Certificate of Designations, the Warrants, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in Section
5(b)), and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the "Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Preferred Shares, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Preferred Shares, the issuance
of the Warrants and the reservation for issuance and issuance of the Warrant
Shares issuable upon exercise of the Warrants, have been duly authorized by the
Company's board of directors and (other than the Stockholder Approval and
related filing (as set forth in Section 4(m)), the 8-K Filing (as set forth in
Section 4(i)), the filing with the SEC of one or more registration statements in
accordance with the requirements of the Registration Rights Agreement and the
Retainer Warrants and any other filings as may be required by any state or
foreign securities agencies, the National Association of Securities Dealers,
Inc. or the Principal Market (as defined in Section 3(d)) or the Boston Stock
Exchange, no further filing, consent, or authorization is required by the
Company, except as set forth on Schedule 3(b), its board of directors or its
stockholders with respect to the transactions contemplated hereby. This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity, applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies or as indemnification or contribution may be limited by the securities
laws and public policy relating thereto and subject to Schedule 3(b). The
Certificate of Designations in the form attached hereto as Exhibit A has been
filed with the Secretary of State of the State of Delaware and is in full force
and effect, enforceable against the Company in accordance with its terms and has
not been amended.
 
(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be free from all taxes, liens and charges with
respect to the issue thereof, and the Preferred Shares shall be entitled to the
rights and preferences set forth in the Certificate of Designations. As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals at least 130% of the sum of (i) the maximum
number of shares of Common Stock then issuable upon conversion of the Preferred
Shares (assuming for purposes hereof, that the Preferred Shares are convertible
at the Conversion Price and without taking into account any limitations on the
conversion of the Preferred Shares set forth in the Certificate of Designations)
and (ii) the maximum number of shares of Common Stock then issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants). Upon issuance or conversion
in accordance with the Certificate of Designations or exercise in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities to each of the Buyers is exempt from
registration under the 1933 Act.
 
-9-

--------------------------------------------------------------------------------


 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares, the Warrants, and reservation for issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Certificate of Incorporation (as defined in Section 3(r)) of the Company or
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent document of any of its Subsidiaries, any
capital stock of the Company or Bylaws (as defined in Section 3(r)) or the
Certificate of Designations or Existing Certificates of Designations (as defined
in Section 3(r)) of the Company or any of its Subsidiaries bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) subject to Schedule 3(d), result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Capital Market (the "Principal Market")) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect..
 
(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for any such consent, authorization, order,
filing or registration contemplated hereby or by any of the other Transaction
Documents. Except as set forth on Schedule 3(e), all consents, authorizations,
orders, filings and registrations which the Company is required to obtain on or
prior to the Closing Date pursuant to the preceding sentence shall have been
obtained or effected on or prior to the Closing Date, and the Company and its
Subsidiaries are unaware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.
 
-10-

--------------------------------------------------------------------------------


 
(f) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that, except as set forth on
Schedule 3(f), no Buyer is (i) an officer or director of the Company, (ii) to
the knowledge of the Company, an "affiliate" of the Company or any of its
Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the Company,
a "beneficial owner" of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the "1934 Act")). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities. The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(g) No General Solicitation; Restricting Third Parties; Placement Agent's Fees.
Neither the Company, nor any of its Subsidiaries or affiliates, nor, to the
Company's knowledge, any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. To the
extent the Company has entered into any agreement with any third party (a
"Restricting Third Party") that would otherwise restrict or prevent the Company
from consummating the transactions contemplated hereby without breaching the
provisions thereof, the Company has received a written release of such
Restricting Third Party on or prior to the date hereof. The Buyers shall not be
responsible for the payment of any placement agent's fees, financial advisory
fees, or brokers' commissions (other than for persons engaged by any Buyer or
its investment advisor) relating to or arising out of the transactions
contemplated hereby or any fees or other amounts payable to any Restricting
Third Party. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. The Company
acknowledges that it has engaged the Agents as placement agents in connection
with the sale of the Securities. Other than as set forth on Schedule 3(g),
neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent other than the Agents in connection with the sale of the
Securities.
 
(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
-11-

--------------------------------------------------------------------------------


 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares, and, the
Warrant Shares issuable upon exercise of the Warrants, will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares, all in accordance
with this Agreement and the Certificate of Designations and subject to the
limitations set forth therein, and its obligation to issue the Warrant Shares
upon exercise of the Warrants in accordance with this Agreement and the Warrants
is, in each case, absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company and subject to the limitations set forth therein.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or any
certificates of designations or the laws of the jurisdiction of its formation or
incorporation which to the extent any such provision would limit, prevent or
otherwise restrict any of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Securities in
accordance with the terms thereof and any Buyer's ownership of the Securities.
The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
 
(k) SEC Documents; Financial Statements. During the period beginning on the date
of the effectiveness of the Company's registration statement on Form SB-2
relating to its initial public offering of Common Stock through the date hereof,
the Company has timely filed (which, for avoidance of doubt, include, any filing
made within an extension of time pursuant to rule 12b-25 under the 1934 Act (as
defined below)), all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the "1934 Act") (all of the
foregoing filed prior to the date hereof, as amended from time to time, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents"). The Company has delivered to the Buyers or their
respective representatives true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system that have been requested by each
Buyer. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC (or, if amended
thereafter, as so amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements were prepared in accordance
with U.S. generally accepted accounting principles ("GAAP"), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made not misleading.
 
-12-

--------------------------------------------------------------------------------


 
(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l), since
September 30, 2006, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company and
its Subsidiaries, taken as a whole. Except as disclosed in Schedule 3(l), since
September 30, 2006, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$250,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing will not, be Insolvent (as defined below). For purposes of this Section
3(l), "Insolvent" means, with respect to any Person (as defined in Section 3(s))
(i) the present fair saleable value of such Person's assets is less than the
amount required to pay such Person's total Indebtedness (as defined in Section
3(s)), (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth on Schedule 3(m), no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, except which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
-13-

--------------------------------------------------------------------------------


 
(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, the Certificate of Designations, the Existing Certificate of
Designations, any other certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or certificate of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
material rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. During the period beginning on the date of effectiveness of the
Company's Registration Statement on Form SB-2 relating to its initial public
offering of Common Stock through the date hereof, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit, except where such revocation or modification would not have a Material
Adverse Effect..
 
(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates. Except as set forth on Schedule 3(q) or in the
SEC Documents or in the Company's Registration Statement on Form SB-2 (File No.
333-136904)(including, without limitation, the prospectus contained therein,
dated September 21, 2006, as supplemented prior to the date hereof)(the "2006
Registration Statement"), none of the officers, directors or employees of the
Company or any of its Subsidiaries is presently a party to any transaction with
the Company or any of its Subsidiaries (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
 
-14-

--------------------------------------------------------------------------------


 
(r) Equity Capitalization. As of March 13, 2007, the authorized capital stock of
the Company consisted of (i) 40,000,000 shares of Common Stock, of which,
11,889,099 are issued and outstanding and 1,333,209 shares are reserved for
issuance pursuant to securities (other than the Preferred Shares and the
Warrants) exercisable or exchangeable for, or convertible into, shares of Common
Stock and (ii) (x) 10,000,000 shares of Preferred Stock (the "Existing Preferred
Stock", and the certificates of designations with respect to such Existing
Preferred Stock, the "Existing Certificates of Designations"), of which none are
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as set forth on
Schedule 3(r): (i) none of the Company's capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined in Section 3(s)) of the Company or any of its Subsidiaries or by
which the Company or any of its Subsidiaries is bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or its Subsidiaries' respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. The Company has furnished to the Buyers true, correct
and complete copies of the Company's Certificate of Incorporation, as amended
and as in effect on the date hereof (the "Certificate of Incorporation"), and
the Company's Bylaws, as amended and as in effect on the date hereof (the
"Bylaws"), and the material terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.
 
-15-

--------------------------------------------------------------------------------


 
(s) Indebtedness and Other Contracts. Except as set forth on Schedule 3(s) or
set forth in the SEC Documents or the 2006 Registration Statement, neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
"capital leases" in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(t) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise, except which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
-16-

--------------------------------------------------------------------------------


 
(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v) Employee Relations. i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
No executive officer of the Company or any of its Subsidiaries (as defined in
Rule 501(f) of the 1933 Act) has notified the Company or any such Subsidiary
that such officer intends to leave the Company or any such Subsidiary or
otherwise terminate such officer's employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w) Title. The Company and its Subsidiaries do not own any real property. The
Company and its Subsidiaries have good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries that are
material to the business of the Company and its Subsidiaries, taken as a whole,
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material to the Company and its Subsidiaries, taken as a
whole, and do not materially interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations,
original works of authorship, trade secrets and other intellectual property
rights and all applications related thereto ("Intellectual Property Rights")
necessary to conduct their respective businesses as now conducted. None of the
Company's or its Subsidiaries' Intellectual Property Rights have expired,
terminated or been abandoned, or are expected to expire, terminate or be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or any of its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. The Company is unaware of any facts or
circumstances which would reasonably be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
-17-

--------------------------------------------------------------------------------


 
(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z) [Intentionally Omitted]
 
(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all material foreign, federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
to the extent required by GAAP, has set aside on its books provision reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective to providing reasonably
assurance that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to provide reasonable assurance that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof the Company has
not received any notice or correspondence from its independent public
accountants to the effect that there is a "material weakness" in the internal
accounting controls of the Company.
 
-18-

--------------------------------------------------------------------------------


 
(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer to each of the Buyers of the Preferred Shares and
Warrants to be sold to such Buyer hereunder will be, or will have been, fully
paid or provided for by the Company, and all laws imposing such taxes will be or
will have been complied with.
 
(ff) Acknowledgement Regarding Buyers' Trading Activity. It is understood and
acknowledged by the Company (i) that none of the Buyers have been asked by the
Company or its Subsidiaries to agree, nor has any Buyer agreed with the Company
or its Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or "derivative" securities based on securities issued
by the Company or to hold the Securities for any specified term after the filing
of the 8-K Filing; (ii) that any Buyer, and counterparties in "derivative"
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a "short" position in the Common Stock, and (iii) that each
Buyer shall not be deemed to have any affiliation with or control over any arm's
length counterparty in any "derivative" transaction as a result of engaging in
such transaction with such counterparty. The Company further understands and
acknowledges that one or more Buyers may engage in hedging and/or trading
activities at various times after the filing of the 8-K Filing and during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares and the Warrant
Shares deliverable with respect to Securities are being determined and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders' equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Certificate of Designations, the Warrants or any
of the documents executed in connection herewith.
 
-19-

--------------------------------------------------------------------------------


 
(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities or (ii) other than the Agents, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities.
 
(hh) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Preferred Shares or Warrants remain outstanding, shall not
become, a U.S. real property holding corporation within the meaning of Section
897 of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer's request.
 
(ii) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or would reasonably be expected to
constitute material, nonpublic information, except information relating to the
transactions contemplated hereby and such information as will be disclosed in
the 8-K Filing. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company and its Subsidiaries, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is does not contain any untrue statement of a material fact or,
considered in the aggregate, omit to state any material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading. Each press release issued by the Company
or its Subsidiaries during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or either of their respective businesses, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, required public disclosure in a filing by the Company under the
1934 Act prior to the date of this Agreement, but which has not been so publicly
disclosed.
 
4.     COVENANTS.
 
(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the covenants and conditions to be satisfied by it as
provided in Sections 4, 6 and 7 of this Agreement.
 
-20-

--------------------------------------------------------------------------------


 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action, at the Company's sole expense, as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or "Blue Sky" laws of the states of the
United States (or to obtain an exemption from such qualification) and the
applicable securities laws of Canada, and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. At the Company's
sole expense, the Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or "Blue
Sky" laws of the states of the United States and the applicable securities laws
of Canada following the Closing Date.
 
(c) Reporting Status. Until the date on which the Buyers shall have sold all the
Conversion Shares and Warrant Shares, and none of the Preferred Shares
or Warrants is outstanding (the "Reporting Period"), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act
(other than Current Reports on Form 8-K that are required solely pursuant to
Items 1.01, 1.02, 2.03, 2.04, 2.05, 2.06 or 5.02(e) of Form 8-K), and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the Company
shall take all actions reasonably necessary to cause it to become eligible to
register the Conversion Shares and Warrant Shares for resale by the Buyers on
Form S-3.
 
(d) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital purposes, but not for (A) repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries or (B)
redemption or repurchase of any of its or its Subsidiaries' equity securities.
 
(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim reports or
any consolidated balance sheets, income statements, stockholders' equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) unless available through
Bloomberg Financial Markets, on the same day as the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein "Business Day"
means any day other than a Saturday, Sunday or other day on which commercial
banks in The City of New York are authorized or required by law to remain
closed.
 
(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stocks' authorization for quotation on the Principal Market
or another Eligible Market (as defined in the Certificate of Designations).
Neither the Company nor any of its Subsidiaries shall take any action that would
be reasonably expected to result in the delisting or suspension of the Common
Stock on the Principal Market (or such other Eligible Market). The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 4(f).
 
-21-

--------------------------------------------------------------------------------


 
(g) Fees.
 
(i) The Company shall be responsible for the payment of any placement agent's
fees or commissions, financial advisory fees, or broker's commissions (other
than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Schulte Roth & Zabel LLP, counsel to Sunrise, not to exceed
$95,000, and any fees or commissions payable to the Agents. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
(ii) So long as any Warrants remain outstanding, Sunrise is hereby appointed by
the Company as exclusive management agent regarding all exercises of the
Warrants (which for purposes of this Section 4(g) shall not include the Retainer
Warrants) and/or any of the Company's exchanges, swaps, purchases and/or any
other related agreements with respect to such Warrants (individually a "Warrant
Transaction", and collectively, "Warrant Transactions"). In connection with the
consummation of each Warrant Transaction (the date of consummation, the "Warrant
Transaction Closing Date"), the Company shall pay to Sunrise warrant management
fees ("Warrant Management Fees") as follows: (1) with respect to each Warrant
Transaction in the form of a cash exercise of one or more of the Warrants, then
the Company shall pay to Sunrise a cash fee equal to three and one half percent
(3.5%) of the Aggregate Exercise Price (as defined in the applicable Warrant)
received by the Company in such Warrant Transaction and (2) with respect to each
Warrant Transaction in which the Company purchases one or more Warrants from the
holders of such Warrants for cash (such payment, the "Company Warrant Redemption
Payment"), the Company shall pay Sunrise a cash fee equal to three and one half
percent (3.5%) of the Company Warrant Redemption Payment in each such Warrant
Transaction and (3) with respect to the exercise by Warrant holders of one or
more Warrants pursuant to a Cashless Exercise (as defined in the Warrants) or if
the Company exchanges or swaps (or any other related agreements) (each, an
"Exchange") one or more of the Warrants into other securities of the Company
(e.g. including, but not limited to shares of Common Stock of the Company)
(collectively, the "Exchange Securities"), the Company shall pay Sunrise a fee
payable (x) if pursuant to a Cashless Exercise, in Common Stock or (y) if
pursuant to an Exchange, in Exchange Securities, equal to three and one half
percent (3.5%) of the total number of shares of Common Stock or Exchange
Securities, as applicable, issuable pursuant to the Warrants surrendered or
cancelled or exchanged in such Warrant Transaction (without regard to any
limitations on exercise set forth therein) and such Common Stock and Exchange
Securities (and any Common Stock issuable upon exercise or conversion of such
Exchange Securities, if any) to be issued to Sunrise shall be deemed to be
"Restricted Securities" for purposes of Section 8 of the Retainer Warrants. On
the third Business Day after the end of the calendar month in which such Warrant
Transaction occurs, the Company shall deliver to Sunrise (x) the applicable
Warrant Management Fees for such calendar month and (y) a certificate executed
by an executive officer of the Company certifying the following as true and
accurate as of such date: (I) the calculation of such Warrant Management Fee and
(II) a description in reasonable detail of each such Warrant Transaction that
occurred in such calendar month.
 
-22-

--------------------------------------------------------------------------------


 
(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by an Investor.
 
(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of Certificate of Designations,
the form of Warrant, and the form of the Registration Rights Agreement) as
exhibits to such filing (including all attachments, the "8-K Filing"). From and
after the filing of the 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents.
The Company shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, employees and agents, not to, provide
any Buyer with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express written consent of such Buyer or as may be required under
the terms of the Transaction Documents. If a Buyer has received any such
material, nonpublic information regarding the Company or any of its
Subsidiaries, it may provide the Company with written notice thereof. The
Company shall, within five (5) Trading Days (as defined in the Certificate of
Designations) of receipt of such notice, make public disclosure of such
material, nonpublic information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise, unless such disclosure is required by law, regulation or
the Principal Market.
 
-23-

--------------------------------------------------------------------------------


 
(j) Additional Registration Statements. Without the prior written consent of the
holders of a majority of the Registrable Securities, until the earlier to occur
of (i) such date whereafter all Registrable Securities shall be registered in a
registration statement under the 1933 Act that has been declared effective by
the SEC and (ii) date that is 180 calendar days after the Initial Effective Date
(as defined in the Registration Rights Agreement), the Company shall not file a
registration statement under the 1933 Act relating to securities that are not
the Securities; provided, however, that nothing herein shall be deemed to
prohibit the Company from amending the 2006 Registration Statement (or
supplementing the prospectus contained therein), provided that neither the
amendment nor the prospectus supplement increases the aggregate number of shares
of Common Stock registered pursuant to such 2006 Registration Statement.
 
(k) Additional Preferred Shares; Variable Securities; Dilutive Issuances.  
 
(i) So long as any Buyer beneficially owns any Securities, the Company will not,
without the prior written consent of Buyers holding a majority of the Preferred
Shares, issue any shares of Series B Preferred Stock (other than to the Buyers
as contemplated hereby) and the Company shall not issue any other securities
that would cause a breach or default under the Certificate of Designations or
the Warrants. For so long as any Preferred Shares or Warrants remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
conversion, exchange or exercise price which varies or may vary after issuance
with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price unless the conversion, exchange or exercise price of
any such security cannot be less than the then applicable Conversion Price (as
defined in the Certificate of Designations) with respect to the Common Stock
into which any Preferred Shares are convertible or the then applicable Exercise
Price (as defined in the Warrants) with respect to the Common Stock into which
any Warrant is exercisable. For so long as any Preferred Shares or Warrants
remain outstanding, the Company shall not, in any manner, enter into or affect
any Dilutive Issuance (as such term is defined in the Certificate Designation
and the Warrants) if the effect of such Dilutive Issuance is to cause the
Company to be required to issue upon conversion of any Preferred Shares or
exercise of any Warrant any shares of Common Stock in excess of that number of
shares of Common Stock which the Company may issue upon conversion of the
Preferred Shares and exercise of the Warrants without breaching the Company's
obligations under the rules or regulations of the Principal Market (without
giving effect to (x) the Exchange Cap provisions set forth in the Certificate of
Designations and the Warrants or (y) the floor price provisions specified in
Section 2(a)(vi) of the Warrants).
 
(ii) Until the Stockholder Approval Date, the Company will not, directly or
indirectly, issue or sell any of its Common Stock or Options (as defined in the
Warrants) or Convertible Securities (as defined in the Warrants) (other than
Common Stock issuable upon conversion, exercise or exchange of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Closing Date, provided that such issuance of Common Stock upon exercise of
such Options or Convertible Securities is made pursuant to the terms of such
Options or Convertible Securities in effect on the date immediately preceding
the Closing Date and such Options or Convertible Securities are not amended,
modified or changed on or after the Closing Date), including without limitation
any debt, preferred stock or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock, if the effect of such issuance or sale
would result in the shares of Common Stock subject to the Voting Agreements (as
defined below) to fail to sufficient in and of themselves to obtain the
Stockholder Approval (as defined below).
 
-24-

--------------------------------------------------------------------------------


 
(l) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall maintain its corporate existence and not sell all or
substantially all of the Company's assets and not be party to any Fundamental
Transaction (as defined in the Certificate of Designations) unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Designations and the Warrants.
 
(m) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
130% of the sum of (i) the maximum number of shares of Common Stock then
issuable upon conversion of the Preferred Shares (assuming for purposes hereof,
that the Preferred Shares are convertible at the Conversion Price and without
taking into account any limitations on the conversion of the Preferred Shares
set forth in the Certificate of Designations) and (ii) the maximum number of
shares of Common Stock then issuable upon exercise of the Warrants (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants).
 
(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(o) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
"Stockholder Meeting"), which initially shall be promptly called and held not
later than June 20, 2007 (the "Stockholder Meeting Deadline"), a proxy
statement, substantially in the form which has been previously reviewed by the
Buyers and Schulte Roth & Zabel LLP at the expense of the Company, soliciting
each such stockholder's affirmative vote at the Stockholder Meeting for approval
of resolutions (the "Resolutions") providing for the Company's issuance of all
of the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the "Stockholder Approval" and
the date such approval is obtained, the "Stockholder Approval Date"), and the
Company shall use its reasonable best efforts to solicit its stockholders'
approval of the Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline. If, despite the Company's reasonable best efforts the
Stockholder Approval is not obtained on or prior to the Stockholder Meeting
Deadline, the Company shall cause an additional Stockholder Meeting to be held
each three month period thereafter until such Stockholder Approval is obtained.
 
-25-

--------------------------------------------------------------------------------


 
5.     REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Preferred Shares held by such Person,
the number of Conversion Shares issuable upon conversion of the Preferred Shares
and the number of Warrant Shares issuable upon exercise of the Warrants held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Preferred Shares or exercise of the Warrants in the form of
Exhibit D attached hereto (the "Irrevocable Transfer Agent Instructions"). The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, and
to the extent provided in this Agreement and the other Transaction Documents. If
a Buyer effects a sale, assignment or transfer of the shares of Common Stock in
accordance with Section 2(f), the Company shall permit the transfer and shall
promptly instruct its transfer agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment. In the event that such sale, assignment or transfer involves
Conversion Shares and Warrant Shares sold, assigned or transferred pursuant to
an effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Securities to the Buyer, assignee or transferee, as the case
may be, without any restrictive legend. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to a Buyer.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5(b) will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.
 
6.     CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Preferred
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
-26-

--------------------------------------------------------------------------------


 
(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Preferred Shares and the related Warrants being purchased
by such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(c) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
 
7.     CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(a) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents and (B) the Preferred Shares (in such numbers as is
set forth across from such Buyer's name in column (3) of the Schedule of
Buyers) and the related Warrants (in such numbers as is set forth across from
such Buyer's name in column (4) of the Schedule of Buyers) being purchased by
such Buyer at the Closing pursuant to this Agreement.
 
(b) Such Buyer shall have received the opinion of Katten Muchin Rosenman LLP,
the Company's outside counsel, dated as of the Closing Date, in substantially
the form of Exhibit E attached hereto.
 
(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(d) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity's jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within ten (10) days
of the Closing Date.
 
(e) The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within 10
days of the Closing Date.
 
-27-

--------------------------------------------------------------------------------


 
(f) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date.
 
(g) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.
 
(h) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit G.
 
(i) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(j) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.
 
(k) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities to the
Buyers.
 
(l) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.
 
(m) The Company shall have delivered to such Buyer duly executed Voting
Agreements, in the form attached hereto as Exhibit H (the "Voting Agreements"),
executed by stockholders of the Company holding at least 51% of the voting
capital stock of the Company as of the Closing Date.
 
(n) The Company shall have delivered to Sunrise the duly executed Indemnity
Agreement, in the form attached hereto as Exhibit I (the "Indemnity Agreement").
 
-28-

--------------------------------------------------------------------------------


 
8.     TERMINATION.
 
In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the date hereof due to the Company's or
such Buyer's failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party's failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.


9.     MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a signature transmitted by facsimile
or other electronic transmission shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
-29-

--------------------------------------------------------------------------------


 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the Preferred Shares issued and issuable
hereunder, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Preferred Shares then outstanding. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration also is offered to all of the parties to the Transaction
Documents, holders of Preferred Shares or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Cleveland BioLabs, Inc.
11000 Cedar Ave., Suite 290
Cleveland, Ohio 44106
Telephone:  (216) 229-2251
Facsimile:    (216) 229-1764
Attention:    Michael Fonstein
 
With a copy (for informational purposes only) to:
 
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Telephone:  (312) 902-5200
Facsimile:    (312) 902-1061
Attention:    Ram Padmanabhan
 
-30-

--------------------------------------------------------------------------------


 
If to the Transfer Agent:
 
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Telephone:  (212) 509-4000
Facsimile:    (212) 509-5150
Attention:    Gregory P. Denman
 
If to a Buyer, to its address and facsimile number set forth on Schedule I
attached hereto, with copies to such Buyer's representatives as set forth on the
Schedule of Buyers,
 
with a copy (for informational purposes only) to:
 
    Schulte Roth & Zabel LLP
    919 Third Avenue
    New York, New York 10022
    Telephone: (212) 756-2000
    Facsimile:   (212) 593-5955
    Attention:   Eleazer N. Klein, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least a majority of the aggregate
number of Registrable Securities issued and issuable hereunder, including by way
of a Fundamental Transaction (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants). No Buyer shall assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company; provided, however, that after the Closing, a Buyer may
assign some or all of its rights hereunder in connection with transfer of any of
its Preferred Shares or Warrants without the consent of the Company, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights; provided, further, that notwithstanding the forgoing, any of
the Agents may assign some or all of its rights hereunder in connection with
transfer of any of its Preferred Shares or Warrants to any broker-dealer (or any
affiliates, officers and/or employees thereof) and/or any related third party
approved by the Company and/or any of such Agent's affiliates, officers and/or
employees.
 
-31-

--------------------------------------------------------------------------------


 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification. In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees"),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.
 
-32-

--------------------------------------------------------------------------------


 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. The Company, each Buyer and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore,
each party hereto recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the other
parties hereto. Each party hereto therefore agrees that the other parties hereto
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company will not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]
 


-33-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



       
COMPANY:
 
CLEVELAND BIOLABS, INC.
 
   
   
    By:   /s/ Michael Fonstein  

--------------------------------------------------------------------------------

Name: Michael Fonstein
 
Title: Chief Executive Officer & President

 
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



       
BUYERS:
 
SUNRISE SECURITIES CORP.
 
   
   
    By:   /s/ Marcia Kucher  

--------------------------------------------------------------------------------

Name: Marcia Kucher
 
Title:

 
 
 

--------------------------------------------------------------------------------






 


 
[Signature pages of other Buyers intentionally omitted]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




SCHEDULE OF BUYERS
 


(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Sunrise Securities Corp.
New York
A
—
—
52,174
26,087
48,000
N/A
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
                   
1625421
Ontario Inc
Ontario
CB
6,700
3,350
—
—
—
$46,900
N/A
                   
Alfred M. Gollomp
New York
CB
2,000
1,000
—
—
—
$14,000
N/A
                   
Andrew C. Hart
New York
CB
20,000
10,000
—
—
—
$140,000
N/A
                   
North Pole Capital
Master Fund
Canada
CB
55,000
27,500
—
—
—
$385,000
N/A
                   
CAMHZN Master LDC
Cayman Islands
CB
35,714
17,857
—
—
—
$249,998
N/A
                   
 
CAMOFI Master LDC
Cayman Islands
CB
3,302
1,651
—
—
—
$23,114
N/A
                   
Daniel J. Arbess
New York
CB
46,000
23,000
—
—
—
$322,000
N/A

 
 

--------------------------------------------------------------------------------


 
 
(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
EGATNIV, LLC
New York
CB
8,002
4,001
—
—
—
$56,014
N/A
                   
Elie Zrihen
Ontario
CB
1,428
714
—
—
—
$9,996
N/A
                   
F Berdon Co LP
New York
CB
42,000
21,000
—
—
—
$294,000
N/A
                   
Hudson Bay Fund L.P.
Delaware
CB
31,500
15,750
—
—
—
$220,500
N/A
                   
Hudson Bay Overseas
Fund Ltd
Cayman Islands
CB
38,500
19,250
—
—
—
$269,500
N/A
                   
Iroquois Master
Fund Ltd.
Cayman Islands
CB
250,000
125,000
—
—
—
$1,750,000
N/A
                   
J.S.A.
Investments, LLC
Nevis
CB
20,000
10,000
—
—
—
$140,000
N/A
                   
Jesselson
Grandchildren
12/18/80 Trust
New York
CB
100,000
50,000
—
—
—
$700,000
N/A
                   
JMG Capital Partners, LP
California
CB
280,000
140,000
—
—
—
$1,960,000
N/A
                   
Laffin Ventures
Corporation
Florida
CB
35,000
17,500
—
—
—
$245,000
N/A
                   
Perceptive Life
Sciences Master
Fund, Ltd
New York
CB
285,000
142,500
—
—
—
$1,995,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Peter M. Yu
New York
CB
14,284
7,142
—
—
—
$99,988
N/A
                   
Portside Growth and Opportunity Fund
Cayman Islands
CB
71,000
35,500
—
—
—
$497,000
N/A
                   
Ron Weissberg
Israel
CB
30,000
15,000
—
—
—
$210,000
N/A
                   
Ruth Low
California
CB
100,000
50,000
—
—
—
$700,000
N/A
                   
Sam Fendic
Ontario
CB
53,570
26,785
—
—
—
$374,990
N/A
                   
SDS Capital Group SPC, Ltd
Connecticut
CB
30,000
15,000
—
—
—
$210,000
N/A
                   
SF Capital Partners Ltd.
British Virgin Islands
CB
354,000
177,000
—
—
—
$2,478,000
N/A
                   
Starwood Group, L.P.
New York
CB
71,000
35,500
—
—
—
$497,000
N/A
                   
TCMP3 Partners
 
New Jersey
CB
122,000
61,000
—
—
—
$854,000
N/A
                   
UBS O'Connor LLC
fbo O'Connor Pipes Corporate Strategies Master Limited
Cayman Islands
CB
100,000
50,000
—
—
—
$700,000
N/A
                   
Uri Rosin
New York
CB
30,000
15,000
—
—
—
$210,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Xerion Partners II
Master Fund Limited
Bermuda
CB
140,000
70,000
—
—
—
$980,000
N/A
                   
Aram Openden
Ohio
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Basic Investors, Inc.
New York
NCB
—
—
8,000
4,000
—
$56,000
N/A
                   
Bruce Carlow
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Bruce J. & Sandra K.
Nielsen Joint Revoc.
Trust
Wisconsin
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
CAMOFI Master
LDC
Cayman Islands
NCB
—
—
142,856
71,428
—
$999,992
N/A
                   
Capital Ventures
International
New York
NCB
—
—
142,858
71,429
—
$1,000,006
N/A
                   
David Steinharter
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
De Parys Holdings
Limited
U.K.
NCB
—
—
3,000
1,500
—
$21,000
N/A
                   
Diane Schwartz
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Douglas Belz
New York
NCB
—
—
8,000
4,000
—
$56,000
N/A
                   
Enable Growth
Partners, L.P.
California
NCB
—
—
425,000
212,500
—
$2,975,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Enable Opportunity
Partners, L.P.
California
NCB
—
—
50,000
25,000
—
$350,000
N/A
                   
Eric Abitbol
New York
NCB
—
—
5,000
2,500
—
$35,000
N/A
                   
Eric Jacobs
Florida
NCB
—
—
6,000
3,000
—
$42,000
N/A
                   
Frank Bua
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Gary Purcell
New York
NCB
—
—
8,000
4,000
—
$56,000
N/A
                   
Gemini Master
Fund, Ltd
California
NCB
—
—
35,714
17,857
—
$250,000
N/A
                   
Ira Openden
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
James & Nancy Pappas
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Jerold Ladin
Illinois
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
JGB Capital Offshore,
Ltd
Cayman Islands
NCB
—
—
8,928
4,464
—
$62,500
N/A
                   
JGB Capital, LP
Delaware
NCB
—
—
26,786
13,393
—
$187,500
N/A
                   
Kathleen Belz
New York
NCB
—
—
24,000
12,000
—
$168,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Lorin Wells
New York
NCB
—
—
10,000
5,000
—
$70,000
N/A
                   
Marc Rubin
Florida
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Marilyn S. Adler
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Melchior Ancona
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Michael and Irene
Alter
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Nathan Halequa
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Perceptive Life
Sciences Master
Fund, Ltd
New York
NCB
—
—
107,142
53,571
—
$749,994
                     
Peter Weprin
New York
NCB
—
—
5,000
2,500
—
$35,000
N/A
                   
Pierce Diversified
Strategy Master Fund,
LLC, Ena
California
NCB
—
—
25,000
12,500
—
$175,000
N/A
                   
PR Diamonds Inc.
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Richard Barber
Texas
NCB
—
—
4,000
2,000
—
$28,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Richard Settducati
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Robert Baffa
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Robert Fuchs
New York
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Robert H. Cohen
New York
NCB
—
—
71,428
35,714
—
$499,996
N/A
                   
Rock Associates
New York
NCB
—
—
7,000
3,500
—
$49,000
N/A
                   
Serafino Barone
New Jersey
NCB
—
—
4,000
2,000
—
$28,000
N/A
                   
Serge Moyal
Ontario
NCB
—
—
3,000
1,500
—
$21,000
N/A
                   
Steven Diamond
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A
                   
Steven H. Lehmann
New York
NCB
—
—
16,000
8,000
—
$112,000
N/A
                   
Sunrise Equity
Partners, L.P.
Delaware
NCB
—
—
600,000
300,000
—
$4,200,000
N/A
                   
TCMP3 Partners, LP
 
New Jersey
NCB
—
—
80,000
40,000
—
$560,000
N/A
                   
Thomas Laundrie
New York
NCB
—
—
2,000
1,000
—
$14,000
N/A

 
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
William Schmidl
Texas
NCB
—
—
20,000
10,000
—
$140,000
N/A
                   
Amnon Mandelbaum
New York
A
—
—
72,771
36,385
60,034
N/A
N/A
                   
Basic Investors,
Inc.
New York
A1
—
—
—
12,480
—
N/A
N/A
                   
David Goodfriend
New Jersey
A
—
—
8,086
4,043
6,670
N/A
N/A
                   
Eric Abitbol
New York
A
—
—
228
114
224
N/A
N/A
                   
Financial West
Group
California
A2
—
—
—
1,590
—
N/A
N/A
                   
Jeffrey Meyerson
New Jersey
A
—
—
3,293
1,647
3,232
N/A
N/A
                   
Jewish Communal
Fund—Bone Marrow
Testing Fund #3761
New York
A
—
—
8,000
4,000
—
N/A
N/A
                   
Lucy DaRita
New York
A
—
—
—
—
1,000
N/A
N/A

 

--------------------------------------------------------------------------------

1  In addition, Basic Investors, Inc. will receive a placement agent fee,
payable in cash in lieu of Units, equal to eight percent (8%) of the aggregate
amount placed by it.
2  In addition, Reedland Capital Partners, an Institutional Division of
Financial West Group, will receive a placement agent fee, payable in cash in
lieu of Units, equal to eight percent (8%) of the aggregate amount placed by it.
 

--------------------------------------------------------------------------------




(1)
(2)
 
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                   
Buyer
Residence
Type of
Buyer :
 
Convertible
Buyer (CB)
 
Non-
Convertible
Buyer (NCB)
 
Agent (A)
Aggregate
Number of Investor Convertible Preferred
Shares
Aggregate
Number of
Investor
Convertible
Series B
Warrants
Aggregate
Number of
Investor Non-Convertible
Preferred
Shares and
Agent
Preferred
Shares
Aggregate
Number of
Investor Non-Convertible
Series B
Warrants
and Agent
Series B
Warrants
Aggregate
Number of Non-
Convertible
Retainer
Series C
Warrants
Purchase
Price
Legal Representative's
Address and Facsimile
Number
                   
Marcia Kucher
New York
A
—
—
—
—
2,000
N/A
N/A
                   
Nathan Low
New York
A
—
—
116,883
58,441
113,759
N/A
N/A
                   
Paul Scharfer
New York
A
—
—
13,766
6,883
13,509
N/A
N/A
                   
Peter Weprin
New York
A
—
—
163
82
160
N/A
N/A
                   
Robert Fuchs
New York
A
—
—
130
65
128
N/A
N/A
                   
Robert Schacter
California
A3 
—
—
—
49,563
—
N/A
N/A
                   
Sam Berger
New York
A
—
—
14,804
7,402
14,528
N/A
N/A
                   
Serge Moyal
Ontario
A
—
—
—
—
3,830
N/A
N/A
                   
Thomas Griesel
California
A4 
—
—
—
12,390
—
N/A
N/A
                     
TOTAL
—
2,376,000
1,188,000
2,203,010
1,177,528
267,074
$30,020,988
—

 

--------------------------------------------------------------------------------

3  In addition, Reedland Capital Partners, an Institutional Division of
Financial West Group, will receive a placement agent fee, payable in cash in
lieu of Units, equal to eight percent (8%) of the aggregate amount placed by it.
4  In addition, Reedland Capital Partners, an Institutional Division of
Financial West Group, will receive a placement agent fee, payable in cash in
lieu of Units, equal to eight percent (8%) of the aggregate amount placed by it.

--------------------------------------------------------------------------------


 
EXHIBITS
 

Exhibit A
Form of Certificate of Designations

Exhibit B-1
Form of Series B Investor Warrant and Series B Agent Warrant

Exhibit B-2
Form of Series C Retainer Warrant

Exhibit C
Form of Registration Rights Agreement

Exhibit D
Form of Irrevocable Transfer Agent Instructions

Exhibit E
Form of Outside Company Counsel Opinion

Exhibit F
Form of Secretary's Certificate

Exhibit G
Form of Officer's Certificate

Exhibit H
Form of Voting Agreement

Exhibit I
Form of Indemnity Agreement




--------------------------------------------------------------------------------

